Howell, Chief Judge
(concurring and dissenting):
I fully concur in sections I and 11(A) of the majority opinion. However, I disagree with section 11(B) of the opinion relating to Beech Island’s obligation to sell water to Valley under the agreement.
I believe the trial court’s interpretation of the agreement with regard to Beech Island’s obligation is supported by evidence in the record, and is the only reasonable interpretation given the circumstances of this case. Paragraph four of the agreement addresses not only the placement of two meters for those lines which Beech Island previously operated and now will be supplying water, but contemplates additional, future water sales for areas where Beech formerly provided service: “[i]n any other instance where Valley will be buying water from Beech Island, Beech Island will bear the cost of stubbing out the line and will install the stub out and Valley, at it own expense, will install the meter.” Paragraph five pro*499vides that Beech Island shall sell water as necessary “to serve those users who are or may be served by the lines acquired by Valley.” Viewing the consent order as a whole, I believe the trial court properly interpreted the agreement. The majority opinion focuses primarily on the word “lines” in paragraph five, and completely reads out the portions of paragraph four which refer to “any other instance where Valley will be buying water from Beech Island.” The trial court’s interpretation, however, harmonizes and gives effect to all terms of the agreement.
The trail court’s interpretation of Beech Island’s obligation to sell water is supported by evidence in the record. As noted by the majority, after the parties reached an agreement, Valley’s attorney read the agreement into the record. When describing the agreement Valley’ attorney stated that:
Valley has agreed to set a meter here on the Legion Road so that they measure the water coming from Beech Island into what would become their lines. And also, on another meter — what’s this — Pine Street.... And in any other instance where the [sic] Valley is serving their customer and buying water from Beech, the [sic] Valley will — the [sic] Beech will stub out the line and Valley will install the meter.
* * * * # *
Now these bodies have agreed to cooperate with each other and ... Beech Island has agreed to sell, and Valley has agreed to buy the water from Beech Island necessary to serve these lines where these meters are set up until the point that the [sic] Valley itself may be able to furnish a water supply for those areas.
(Emphasis added.) Beech Island’s attorney concurred with this description of the settlement. It is clear from this description of the agreement that the parties intended for Valley to buy water from Beech Island to service those areas in which Beech Island had been unlawfully operating. The parties knew there would be meters on Legion Road and Pine Street, and anticipated that there would be other meters at a later point in time. The statement that Beech Island would sell the water necessary to serve the lines where “these me*500ters” are established clearly refers not only to the lines on Legion Road and Pine street, but also the other anticipated meters. Thus, the explanation of the agreement supports the trial court’s interpretation of Beech Island’s obligation to sell water to Valley.
Moreover, the interpretation proffered by Beech Island and adopted by the majority is completely inconsistent with the purpose of a public service district. The very purpose of the creation of a public service district is to establish a territory of operation. The object is to create a monopoly to ensure the economic feasibility of providing service, irrespective of the density of population. If Beech Island were not required to sell water in the area in which it had been operating unlawfully, a parallel system of lines would effectively be required. Valley brought this action to preserve its territorial integrity; the settlement agreement contract must be construed in light of this purpose. While the settlement agreement may well make Beech Island unusually dependent on Valley as a customer, it must be remembered that Beech Island encroached upon Valley’s territory, and had no right to serve customers within that territory. However, as interpreted by the trial court, the settlement agreement allows Beech Island to provide service on a limited scale as Valley’s agent, and strikes a reasonable balance between the competing interests.
Accordingly, I would affirm the decision of the trial court in its entirely.